Citation Nr: 1025727	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-34 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a testicle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1958 to 
September 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2006 rating decision in which the RO denied the 
Veteran's claim for service connection for testicle problems.  In 
September 2006, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in October 2006, and a 
November 2006 statement from the Veteran was accepted as a 
substantive appeal.

In April 2009, the Board remanded the Veteran's claim to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claim (as reflected in an April 2010 
supplemental SOC (SSOC)) and returned the matter to the Board for 
further appellate consideration.


FINDING OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

2.  While service treatment records show that the Veteran 
suffered a contusion of the left testicle in November 1958; no 
chronic disability of either testicle was demonstrated during 
active service or for many years thereafter.

3.  The most persuasive medical opinion to address the question 
of whether there exists a nexus between either bilateral 
varicoceles or a right epididymal cyst is adverse to the claim.



CONCLUSION OF LAW

The criteria for service connection for a testicle disability are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2006 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also included information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The August 2006 
rating decision reflects the initial adjudication of the claim 
after issuance of this letter.  Hence, the May 2006 letter-which 
meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, private treatment records, and the report of a November 
2009 VA examination.  Also of record and considered in connection 
with this matter are various written documents provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record on the claim for a testicle disability is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that service connection for a 
testicle disability is not warranted.

Service treatment records reflect that the Veteran suffered a 
contusion to his left testicle in November 1958.  He was 
prescribed a supporter and told to refrain from heavy lifting.  
No further treatment was sought or provided.  On August 1962 
separation examination, the Veteran's genitourinary system was 
normal.

Private treatment records reflect that the Veteran was diagnosed 
with bilateral varicoceles and a right epididymal cyst in August 
2006.  The Veteran noted that he had been suffering from left 
testicular pain for the past 40 years.  In January 2008, the 
Veteran's private treating physician noted that the Veteran's 
testicular pain and tenderness were likely the result of his 
"crush injury" sustained in service.

The Veteran was afforded a VA examination in November 2009.  The 
examiner reviewed the Veteran's claims file and the remand.  The 
Veteran reported that while unloading containers from the back of 
a truck during service, he dropped a container and sustained 
"crushing injuries to the scrotum."  He was sent to sick bay 
and given a supporter and advised no lifting for a few days.  The 
examiner noted that there was no documentation of a crush injury 
to the testicles.  The diagnosis, instead, was a "contused 
testicle," which the examiner explained was a "bruised 
testicle."

On physical examination, the Veteran's testes were bilaterally 
descended with normal epididymus and spermatic cord.  There was a 
left-sided varicocele.  Both testicles were tender, the left more 
than the right.  There was a mildly decreased sensation, normal 
reflexes, normal peripheral pulses, no fistula, and testicular 
atrophy.  No residual of genitourinary disease was found.  The 
Veteran was diagnosed with bilateral varicoceles and a right 
epididymal cyst.

The examiner opined that the Veteran's bilateral varicoceles were 
not related to the contusion of the left testicle that he 
experienced in the military.  The right epididymal cyst was also 
not related to the contusion of the left testicle that occurred 
in service.  The Veteran first asserted that his left testicular 
pain had been a chronic problem for 40 years in August 2006-48 
years after service.  No documentation of subsequent complaints 
of left testicular pain were documented during the four years 
that the Veteran spent in the military.  Importantly, the 
examiner found that the Veteran's self-reported history of a 
crush injury to the left testicle was inadequate.  Documentation 
in the claims file, in fact, reflected a contusion of the left 
testicle-a bruise-not a crush injury (which would have been 
more severe).

The above-cited evidence reflects that, while service treatment 
records show that the Veteran suffered a contusion of the left 
testicle in November 1958; no chronic disability of either 
testicle was demonstrated during active service or for many years 
thereafter.  Indeed, noted by a subsequent examiner, there is no 
documented evidence any testicular problem for more than 40 years 
after service-a fact that tends to weigh against the claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Moreover, the record includes conflicting medical opinions on the 
question of whether the Veteran's in-service testicular injury is 
related to current testicular disability.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

First addressing the opinion submitted in support of the claim, 
the Board notes that the private physician's opinion was based 
solely on a history provided by an inaccurate history by the 
Veteran, in which he indicated that he had a "crush injury" to 
his left testicle in service.  When examined by a medical 
professional in service, however, the Veteran was diagnosed only 
with a contusion of the left testicle.  As a medical opinion can 
be no better than the facts alleged by the Veteran, an opinion 
based on an inaccurate (or unsubstantiated) factual premise has 
limited, if any, probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Here, 
because the Veteran provided an inaccurate medical history to his 
private physician, the Board cannot attach any significant 
probative value to a medical opinion that is clearly based on an 
inaccurate history.  Therefore, the private physician's opinion 
must be accorded little, if any, evidentiary weight.

The Board further notes that the Veteran's private physician did 
not specifically provide a nexus between any testicular 
disability and the Veteran's in-service testicular contusion.  
Instead, the physician noted only that the Veteran's pain and 
tenderness were the result of his in-service injury.  Pain, 
alone, without evidence of underlying pathology, does not 
constitute a disability for VA purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  In this regard, the private physician 
rendered, in relevant part, diagnoses of left epididymal 
tenderness (chronic since injury in 1958), bilateral varicoceles, 
and a right epididymal cyst.  The physician only related the 
Veteran's pain and tenderness to his injury in service-not any 
of his diagnosed disabilities.

By contrast, in this case, the Board finds that the VA examiner's 
opinion in which he found no relationship between the Veteran's 
bilateral varicoceles and right epididymal cyst and in-service 
left testicular injury constitutes the most probative opinion to 
address the etiology of current disability.  As the November 2009 
examiner's opinion was based on both examination of the Veteran 
and full consideration of his documented medical history and 
assertions, the Board accepts this opinion as probative of the 
medical nexus question.  Moreover, given the complete and 
thorough examination and consideration of pertinent evidence, the 
fact that the examination was conducted by a physician's 
assistant (and not a physician, as requested in the prior 
remand), does not render the opinion inadequate.  Thus, the Board 
accepts this opinion as probative evidence on the medical nexus 
question.  

In short, the most persuasive medical opinion evidence weighs 
against the claim.

The Board notes that, in connection with the current claim, the 
Veteran has asserted a continuity of testicular pain since his 
injury in service.  The Board points out that a layperson is 
competent to report on matters observed or within his or her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, 
the Veteran is competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  However, such report must be weighed against the medical 
evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  In the instant case, the November 2009 VA examiner 
specifically considered the Veteran's report of the occurrence of 
his injury in service and his reports of continuity of 
symptomatology since the injury.  He also reviewed the service 
medical records and the private treatment records.  As a result 
of this review, the examiner found that it was less likely than 
not that his current testicular disabilities were incurred or 
aggravated by service because the Veteran's documented injury was 
not as severe as a "crush" injury, and the remaining service 
treatment records were silent for any follow-up complaints of 
continuing symptomatology.  Consequently, the Veteran's 
assertions as to continuity of symptomatology are outweighed by 
the probative medical opinion evidence on the question of medical 
nexus between the current disability and service.

Finally, as for any direct assertions by the Veteran and his 
representative that there exists a medical nexus between a 
current testicle disability and the Veteran's military service, 
or that the Veteran sustained a crush injury (as opposed to a 
contusion) in service, such evidence provides no basis for 
allowance of the claim.  As indicated above, the matter on which 
this claim turns is within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown to 
be other than laypersons without the appropriate medical training 
and expertise, neither is competent to render neither a diagnosis 
nor a probative (persuasive) opinion on such a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a testicle disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a testicle disability is denied.



____________________________________________
JACQUELINE E. MOMNROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


